DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 815,020).
Regarding claims 21 and 29, Keller (Figure 3) discloses a brace 1 to interconnect a rack to a vehicle (the Keller brace is capable of being used to interconnect a rack and vehicle to the degree presently claimed), comprising a first plate 2 that is planar and includes front and rear edges, and a first aperture 3 positioned therebetween; a second plate 8 that is planar and includes an upper edge, lower edge, and a second aperture 10 positioned therebetween, wherein the second plate is oriented perpendicular to the first plate; and a medial portion 6/7 having a first medial section 6 and second medial section 7 (both medial section being planar), wherein the first and second medial sections are perpendicular to one another.  The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Keller which is capable of being used in the intended manner, i.e., as a brace to interconnect a rack to vehicle (see M.P.E.P. 2111).
Regarding claims 22 and 41, the first plate comprises a first edge extending between the front and rear edges, a third edge extending between the front and rear edges, wherein the first medial section comprises a second edge extending from the second medial section to an intersection of the first edge and the rear edge, wherein the first medial section comprises a fourth edge extending from the second medial section to an intersection of the third edge and rear edge, wherein a first reference plane defined by the first and second edges intersects the second plate, and wherein a second reference plane defined by the third and fourth edges does not intersection the plate. See Examiner’s Figure 2 below showing where the first and second reference planes would be defined. 

    PNG
    media_image1.png
    958
    1205
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    737
    1280
    media_image2.png
    Greyscale

Regarding claims 23 and 44, the second aperture 10 is elongated to define a slot comprising a major axis and a minor axis, the major axis being longer than the minor axis, and wherein the major axis extends in a direction that is not orthogonal to an upper surface of the first plate (see Examiner’s Figure 1 above).
Regarding claims 24, 26, 28, see bends 2a between each of the adjacent plates/sections 2/6/7/8 such that each adjacent plate/section is perpendicular and extends away as claimed. 
Regarding claims 25 and 42, the second medial section includes an arcuate edge that extends between the second bend and the upper edge of the second plate – see directly adjacent lead line 7 in Figure 3.
Regarding claims 27 and 43, each of the bends 2a has a length wherein the third bend between 7/8 is longer than the first bend between 2/6 (specifically as measured in Figure 2 the left most bend 2a is slightly longer than the right most bend 2a).   
Regarding claims 27, 28, and 32, the first medial section is “approximately” perpendicular to the second medial section and the second medial section is “approximately” perpendicular to the second plate (Figure 6).
Regarding claim 30, the claim essentially only recites functional language of how the brace is “configured” and does not actually positively recite/require a first and second bolt. The brace of Keller is capable of being used in the claimed manner to the degree presently claimed. 
Regarding claim 31, Keller (see Examiner’s Figure 1 above) discloses a brace 1 (Figure 3) to interconnect a rack to a vehicle (the Keller brace is capable of being used to interconnect a rack and vehicle to the degree presently claimed), comprising: a first portion 2 (first plate) with a first aperture 3 to receive a first bolt, the first portion being generally planar; a first medial section 6 connected to the first portion by a first bend 2a, the first medial section being generally planar and extending away from the first bend; a second medial section 7 connected to the first medial section by a second bend 2a, the second medial section being generally planar and extending away from the second bend; and a second portion 8 (second plate) connected to the second medial section by a third bend 2a, the second portion: being generally planar; extending away from the third bend; including a second aperture 10 to receive a second bolt; and oriented perpendicular to the second medial section. Regarding the first and second bolt, each bolt is only functionally claimed and Keller is capable of being used with two bolts in the claimed manner. The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Keller which is capable of being used in the intended manner, i.e., as a brace to interconnect a rack to vehicle (see M.P.E.P. 2111).
Regarding claim 32, first portion 2 is perpendicular to section 6 and section 6 is perpendicular to section 7 (see Figure 3). 
Regarding claim 45, see Examiner’s Figure 2 above showing a reference plane as claimed. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734